Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-15 are pending. Claims 1-15 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘404 (EP2990404, Published 03-2016).
Interpretation of Claims

    PNG
    media_image1.png
    278
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    125
    779
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    241
    774
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    58
    773
    media_image4.png
    Greyscale


Scope of the Prior Art
	404 teach the process to prepare the compound of Formula (2) from the phosgenation of the compound of Formula (1) (par. 939). In this reaction variables R1 and R2 are methyl. 404 teach the reaction is performed in a solvent, 150 ml of ethyl acetate (par. 939). 404 teach a mixture of the compound of Formula (2), triphosgene, saturated bicarbonate water and ethyl acetate was stirred for 1 hour under ice cooling. 
	404 teach more broadly the reaction can be performed at temperatures of -20 to 150C (par. 684-689). These temperature ranges overlap the currently claimed temperature ranges in claims 1, and 9-10. 
Concerning claims 11-14, 404 teach toluene can be utilized in the above reaction (par. 684-689). 
Ascertaining the Difference
	404 does not teach in the working example the currently claimed temperatures or the toluene solvent. 404 does not teach the addition of the aniline and the triphosgene to the solution comprising the at least one inert solvent.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 404 to arrive at the instant invention with a reasonable expectation of success.
Concerning the currently claimed temperatures, 404 teach overlapping temperatures (par. 684-689). The ordinary artisan would have found the working ranges using routine experimentation. MPEP 2144.05 I.: “In the case where the claimed ranges 
The ordinary artisan would have chosen/tried the currently claimed solvent toluene taught by 404 (par. 684-689). The ordinary artisan would have done so to substitute one known method for another to obtain predictable results. Alternatively, it would have been obvious to try toluene because of the limited solvents taught by 404 (par. 684-689). See MPEP 2141 III (B) and/or (E).
Concerning the addition of the aniline and phosgene to the solution, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and Selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See MPEP 2144.04 IV C.

	
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘404 (EP2990404, Published 03-2016) as applied  to claims 1-2 and 6-14, and in further view of ‘628 (WO 02/00628, Published 01-2002) and ‘408 (US Patent 4,879,408, Patent date 11-1989).
Interpretation of Claims

    PNG
    media_image1.png
    278
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    125
    779
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    241
    774
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    58
    773
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    91
    782
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    56
    789
    media_image6.png
    Greyscale


Scope of the Prior Art
	The combinational teachings of reference 404 in the above 103 rejection are incorporated by reference.
Additional teachings are as follows. 404 teach different types of phosgene compounds can be used in the reaction of the aniline compound of Formula (1) to produce the compound of Formula (2).

Ascertaining the Difference

Secondary Reference
	628 teach the introduction of phosgene gas subsurface to the reaction mixture (p. 10). 628 teach motivation to use a dip pipe (p. 10-11). For example, the dip pipe can serve as a nitrogen inlet when phosgene is not being introduced (p. 10-11).
Moreover, it is interpreted that the phosgene is added subsurface, to place the phosgene in the reaction mixture and not outside of the reaction mixture. This interpretation is gleened from 628 on page 11. On page 11, 628 teach adding phosgene subsurface, capturing escaped phosgene and returning the escaped phosgene gas back to the reaction mixture. Any phosgene not within the reaction mixture, is deemed “escaped”.
	The above teachings render 628 analogous art to the invention.
	408 teach motivation to use nitrogen in isocyanate manufacturing. The motivation being the ability to purge any excess phosgene from the product mixture (Example 3, step 3b).
The above teachings render 408 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 404 with the teachings of 628 and 408 to arrive at the instant invention with a reasonable expectation of success.

It next would have been obvious to utilize the dip pipe taught by 628 to deliver the phosgene subsurface of the currently claimed solution. The ordinary artisan would have done so to ensure the phosgene was delivered into the reaction mixture and not to the outside of the reaction mixture (628 pages 10-11). 
Additionally, the ordinary artisan would have utilized the dip pipe taught by 628 because the prior art teach dip pipes are utilized to deliver phosgene subsurface of a reaction mixture with the added benefit to deliver nitrogen when phosgene is not being added (628 pages 10-11).
The ordinary artisan would have seen the utility of using nitrogen, because 408 teach motivation to use nitrogen in isocyanate manufacturing to purge any excess phosgene from the product mixture (Example 3, step 3b).

	
Claims 3-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘404 (EP2990404, Published 03-2016) as applied  to claims 1-2 and 6-14, and in further view of ‘535 (USPGPub 2011/0190535, Published 08-2011).

Interpretation of Claims

    PNG
    media_image1.png
    278
    775
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    125
    779
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    241
    774
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    58
    773
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    91
    782
    media_image5.png
    Greyscale


    PNG
    media_image7.png
    94
    782
    media_image7.png
    Greyscale


    PNG
    media_image6.png
    56
    789
    media_image6.png
    Greyscale


    PNG
    media_image8.png
    55
    759
    media_image8.png
    Greyscale


Scope of the Prior Art

Additional teachings are as follows. 404 teach different types of phosgene compounds can be used in the reaction of the aniline compound of Formula (1) to produce the compound of Formula (2).


Ascertaining the Difference
	404 does not teach the use of a dip pipe to add the aniline compound of Formula (1) and the phosgene compound below the liquid surface of the solution.
	
Secondary Reference
	053 teach “additional benefits arising from various embodiments of the present invention include: (b) the reactants can be brought together by a variety of different methods such as dip-pipes into a continuous stirred tank reactor (par 39)”.
053 teach a process to prepare polyisocyanates comprising the phosgenation of the polyamines (claim 1 and 9-10). These teachings are motivation to use dip pipes to add reactants involved in isocyanate manufacturing.
053 teach phosgenation reactions to prepare isocyanates. The currently claimed process utilizes a phosgenation reaction to prepare isocyanates.
The above teachings are motivation to use dip pipes in isocyanate manufacturing and render 053 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 404 with the teachings of 053 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the phosgene taught by 404 in place of the triphosgene taught by 404 (par 684-689). The ordinary artisan would have done so because of the limited alternatives of phosgene compounds taught by 404 to be useful in the reaction (par. 684-689). See MPEP 2141 III (B) and/or (E).
It next, would have been obvious to utilize the dip pipe taught by 053 to deliver the phosgene and aniline subsurface of the currently claimed solution.
The ordinary artisan would have done so to achieve the benefits arising from the embodiment of the reactants being brought together by dip-pipes. (par. 39). 
The ordinary artisan would have looked to 053 because 053 and the currently claimed method involve preparing isocyanates from phosgenation reactions.

Conclusion

Claims 1-15 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628